                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

KENNETH L.ROCKWELL,

                      Plaintiff,

V.                                                            Civil Action No.3:19cv237

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                      Defendant.

                                   MEMORANDUM OPINION


       This matter comes before the Court on Plaintiff Kenneth L. RockwelTs Motion to

Remand,(ECF No. 5.), and Defendant State Farm Mutual Automobile Insurance Company's

("State Farm") Motion to Dismiss Count II. (ECF No. 3.) Rockwell seeks remand ofthis case

to the Circuit Court of Chesterfield County ("Chesterfield Circuit Court")for lack ofsubject

matterjurisdiction. State Farm opposes remand. (ECF No. 6.) Rockwell does not oppose the

Motion to Dismiss Count II. The Court dispenses with oral argument because the materials

before it adequately present the facts and legal contentions, and argument would not aid the

decisional process. The matter is ripe for disposition. The Court exercises jurisdiction pursuant

to 28 U.S.C. § 1332.^ For the reasons that follow, the Court will deny the Motion to Remand and
grant the Motion to Dismiss Count II.




       ^ "The district courts shall have original jurisdiction ofall civil actions where the matter
in controversy exceeds the sum or value of$75,000, exclusive of interest and costs, and is
between... citizens of different States." 28 U.S.C. § 1332(a)(1). Rockwell is a citizen of
Virginia, State Farm is a citizen ofIllinois, and the Complaint alleged damages exceeding
$75,000 at the time ofremoval.
                            I. Procedural and Factual Background


       A.      Summary of Allegations in the Complaint


       This breach ofcontract action arises from a May 13,2015 automobile accident. On that

date, Rockwell was involved in a motor vehicle collision and sustained injuries resulting in

medical expenses totaling $267,539.66. (Compl.12-4,ECF No. 1-1.) At the time ofthe

accident, Rockwell"was the listed operator and owner ofan automobile policy provided by State

Farm, policy number 081-9245-Bl 1-48J." (Jd. K 1.)

       Rockwell alleges that the policy provided for "Medical Expense Benefits payments up to

$50,000.00" to be paid out for injuries resulting from an accident. {Id, ^ 7.) According to

Rockwell, State Farm ignored repeated letters requesting the payout and has paid Rockwell only

$7,027.39. {Id 18-11.) Rockwell seeks the remaining $42,972.61. {Id. H 13.)

       In his Complaint, Rockwell also brings a claim for "Arbitrary Refusal of Motor Vehicle

Insurance Claim" under Virginia Code § 8.01-66.1^ for State Farm's failure to effectuate its duty

to act in good faith. {Id. 14—16.) Rockwell avers that State Farm's arbitrary refusal to pay the




       ^ Virginia Code § 8.01-66.1 reads,in relevant part:
       Whenever a court of proper jurisdiction finds that an insurance company licensed
       in this Commonwealth to write insurance as defined in § 38.2-124 denies, refuses
       or fails to pay to its insured a claim of more than $3,500 in excess ofthe deductible,
       if any, under the provisions of a policy of motor vehicle insurance issued by such
       company to the insured and it is subsequently found by the judge of a court of
       proper jurisdiction that such denial, refusal or failure to pay was not made in good
       faith, the company shall be liable to the insured in the amount otherwise due and
       payable under the provisions of the insured's policy of motor vehicle insurance,
       plus interest on the amount due at double the rate provided in § 6.2-301 from the
       date that the claim was submitted to the insurer or its authorized agent, together
       with reasonable attorney's fees and expenses.

Va.Code Ann.§ 8.01-66.1(D)(1).
full amount on his insurance claim entitles him to an additional $100»000 in damages. {Id. 3-4.)

Rockwell also states "he is entitled to recover his attorney fees and costs pursuant to Va. Code

Ann.§ 38.2-209." {Id. H 18.)

        B.        Procedural History

        On March 5,2019,Rockwell filed the Complaint in the Chesterfield Circuit Court. The

Complaint identifies two causes of action: (1)breach of contract; and,(2)arbitrary refusal of

motor vehicle insurance. {Id. 1-3.) On March 14,2019, Rockwell served State Farm. State

Farm filed various responsive pleadings at the state level.^ On April 4,2019, State Farm timely

removed this action firom the Chesterfield Circuit Court to this Court, asserting diversity

jurisdiction under 28 U.S.C. § 1332(a). (ECF No. 1.)

       On April 5,2019, Rockwell filed this Motion to Remand,claiming that the "direct

action" provision of28 U.S.C. § 1332(c)(1)(A) deems State Farm a citizen of Virginia.'^ (Mot.

Remand 2,ECF No. 5.) Rockwell asks the Court to remand the case to the Chesterfield Circuit

Court for lack ofsubject matter jurisdiction. {Id.) State Farm responded in opposition to the

Motion to Remand,countering that the direct action provision of28 U.S.C. § 1332(c)(1)does not



       ^ On April 4,2019, State Farm filed a"Motion Craving Dyer,Demurrer,and Answer."
(ECF No. 1-2.) The Court will order State Farm to file an Answer in this Court in accordance
with the Federal Rules of Civil Procedure and the Local Rules ofthe Eastern District of Virginia.

       4 28 U.S.C.§ 1332(c)(1)(A)reads:

       [A]corporation shall be deemed to be a citizen of every State and foreign state by
       which it has been incorporated and the State or foreign state where it has its
       principal place of business, except that in any direct action against the insurer of a
       policy or contract ofliability insurance, whedier incorporated or unincorporated,to
       which action the insured is not joined as a party-defendant, such insurer shall be
       deemed a citizen of...every State and foreign state of which the insured is a
       citizen.

28 U.S.C. § 1332(c)(1)(A).
apply when a plaintiffis suing her or his own insurance company. (Mem.0pp. Mot. Remand 1,

ECFNo.6.)

       Following removal, State Farm filed a Motion to Dismiss Count II ofthe Complaint.

(ECF No. 3.) Rockwell filed a document purporting to represent both a Response to State

Farm's Motion to Dismiss Count II and a renewed Motion to Remand.^ (ECF No. 7.) In his

Response, Rockwell agrees to dismiss Count II ofthe Complaint, which reduces the amount in

controversy to $42,972.61. (Resp. Mot. Dismiss 1, ECF No. 7.) Rockwell then asserts that

because the new amount in controversy does not exceed $75,000,the Court must remand the

case for failure to satisfy the amount in controversy requirement of28 U.S.C. § 1332(a). {Id.)

State Farm filed a reply to Rockwell's Response to the Motion to Dismiss Count II and Renewed

Motion to Remand—^again opposing remand—claiming that post-removal action does not defeat

jurisdiction for the purposes of28 U.S.C. § 1332(a). (Reply Mot. Dismiss 2,ECF No. 8.)

                      IL Standard of Review for Removal and Remand

       Under 28 U.S.C.§ 1441(a),® a defendant may remove a civil action to a federal district

court ifthe plaintiff could have originally brought the action in federal court. 28 U.S.C.

§ 1441(a). Section 1446 delineates the procedure for removal,including the requirement that the

defendant file a notice ofremoval in the federal district court and the state court. See 28 U.S.C.




       ® For ease ofreference,the Court refers to Rockwell's dual filing as either the "Response
to the Motion to Dismiss" or"Renewed Motion to Remand," as applicable.

       ® Section 1441(a)provides, in pertinent part:

       [A]ny civil action brought in a State court of which the district courts ofthe United
       States have original jurisdiction, may be removed by the defendant or the
       defendants, to the district court of the United States for the district and division
       embracing the place where such action is pending.

28 U.S.C.§ 1441(a).
§ 1446(a),(d). The state court losesjurisdiction upon the removal of an action to federal court.

28 U.S.C.§ 1446(d)("[T]he State court shall proceed no further unless and imtil the case is

remanded."). The removability of a case "depends upon the state ofthe pleadings and the record

at the time ofthe applicationfor jjremoval...." Ala, Great S. Ry. v. Thompson,200 U.S. 206,

216(1906)(emphasis added); see also Pullman Co. v. Jenkins, 305 U.S. 534,537(1939)("the

right to remove...[is] determined according to the plaintiffs' pleading at the time ofthe petition

for removal.").

        "The party seeking removal bears the initial burden ofestablishing federal jurisdiction."

Abraham v. Cracker Barrel Old Country Store, /wc.. No. 3:1 lcvl82,2011 WL 1790168,at *1

(E.D. Va. May 9,2011)(citing Mulcahey v. Columbia Organic Chem. Co.,29 F.3d 148,151

(4th Cir. 1994)). No presumption favoring the existence offederal subject matterjurisdiction

exists because federal courts have limited, not general,jurisdiction. Id.(citing PinJdey Inc. v.

City ofFrederick, 191 F.3d 394,399(4th Cir. 1999)). In deference to federalism concerns,

courts must construe removal jurisdiction strictly. Id.(citing Mulcahey,29 F.3d at 151). "If

federal jurisdiction is doubtful,a remand is necessary." Id.(quoting Mulcahey,29 F.3d at 151).

       A federal district court has diversity jurisdiction over "all civil actions where the matter

in controversy exceeds... $75,000 ...and is between...[c]itizens of different States." 28

U.S.C.§ 1332(a)(1). When diversity of citizenship provides the grounds for removal, then "the

sum demanded in good faith in the initial pleading shall be deemed to be the amount in

controversy       " 28 U.S.C. § 1446(c)(2)(emphasis added).




           III. Analysis: State Farm Properly Removed the Action to this Court
       The parties'jurisdictional disagreement pertains to whether diversity of citizenship exists

and whether conceding dismissal of Count II ofthe Complaint(thereby reducing the amount in

controversy below $75,000 post-removal) destroys this Court's jurisdiction. The Court finds that

parties are diverse and the amount in controversy exceeded $75,000 at the time ofremoval.

Because State Farm properly removed the case to this Court,the Court will deny the Motion

to Remand.


       A.         The Parties Are Diverse Pursuant to 28 U.S.C. S 1332(a)

       The parties do not contest Rockwell's Virginia citizenship. In general, the citizenship of

a corporation, such as State Farm,includes its state(s) ofincorporation and its principal place of

business. 28 U.S.C.§ 1332(c). State Farm has its principal place of business in, and is

incorporated in, Illinois. (Not. Removalf 8,ECF No. 1.)

       However,Rockwell asserts that State Farm is a Virginia resident for purposes of diversity

jurisdiction because his claim is a"direct action" pursuant to 28 U.S.C. § 1332(c)(1):

       [A]corporation shall be deemed to be a citizen ofevery State and foreign state by
       which it has been incorporated and of the State or foreign state where it has its
       principal place of business, except that in any direct action against the insurer of a
       policy or contract ofliability insurance, whelher incorporated or unincorporated,to
       which action the insured is not joined as a party-defendant, such insurer shall be
       deemed a citizen of... every State and foreign state of which the insured is a
       citizen.

28 U.S.C. § 1332(c)(1)(A)(emphasis added). (ECF No.5.) Rockwell contends that State Farm,

as his insurer, should be deemed a citizen ofevery state where Rockwell is deemed a citizen,

destroying diversity. (Mot. Remand^5-6,ECF No.5.)

       But in arguing lack of diversity, Rockwell misinterprets the language of§ 1332(c)(1)(A)

and binding circuit precedent, which unambiguously mandate that the "direct action" provision
does not apply to the present case.' The "direct action" provision of28 U.S.C.§ 1332(c)(1)does

not apply to the present case because Rockwell sues his own insurer for the insurer's own

alleged misconduct. "[T]he unanimous understanding ... has been that 'direct action' as used in

§ 1332(c)has a much narrower meaning. Specifically, it refers to a suit in which the plaintiff

sues a wrongdoer's liability insurer withoutjoining or first obtaining ajudgment against the

insured." Gateway Residences at Exck, LLC v. Ill Union Ins., 917 F.3d 269,272(4th Cir.

2019); Elliott v. Am. States Ins.,883 F.3d 384,395(4th Cir. 2018)("We now join our sister

circuits and hold that 'direct action' in § 1332(c)(1) does not include an insured's suit against his

or her own insurer for breach ofthe terms ofthe insurance policy or the insurer's own alleged

tortious conduct."(emphasis added)).

        The United States Court ofAppeals for the Fourth Circuit's decisions in Gateway and

Elliott control the Court's decision regarding the diversity ofthe parties. In Elliott, the plaintiff

brought suit against her insurance company for what she called unfair claims settlement practice

in violation ofNorth Carolina state law. Elliot, 883 F.3d at 388. When her insurance company

removed the case to federal court citing diversity jurisdiction, the plaintiff moved to remand

challenging both the timeliness ofremoval and the diversity ofthe parties. Id. Like Rockwell,

the plaintiffin Elliott asked the court to treat the suit as a "direct action" and remand the case for

lack of diversity. Id. Looking to its sister circuits for guidance,the Fourth Circuit rejected the

plaintiffs contention and held that the "direct action" provision does not apply to a suit brought




     'In his reply to State Farm's Response in Opposition to Remand,Rockwell appears to
concede this argument. He does not contest the applicability ofthe "direct action," but instead
attempts to rely on the amount in controversy post-removal to defeatjurisdiction. (Resp. Mot.
Dismiss 1, ECF No. 7.)
by the insured against her or his own insurer for the insurer's own alleged misconduct. Id.

at 395.

          Just over a year after deciding Elliott, the Fourth Circuit reaffirmed Elliott's holding in

Gateway, declaring again that the "direct action" provision applies only to those cases in which

the plaintiff has sued the insurance provider ofthe tortfeasor, in place ofthe tortfeasor directly.

Gateway,917 F.3d at 273("[T]he 'key feature' of a direct action is 'the plaintiff's ability to skip

suing the tortfeasor and sue directly Pier or] his insurance carrier.'")(quoting Kong v. Allied

ProfI Ins., 750 F.3d 1295,1300-01 (11th Cir. 2014)).* As the Fourth Circuit noted in Gateway,
the legislative history of§ 1332(c)confirms the conclusion that the "direct action" provision was

not meant to cover suits a party files against its own insurer.^




       * In Gateway,the plaintiffs sued the insurance company ofa contractor that had
performed faulty work to compel the insurance company to pay out ajudgment previously
entered against the contractor. Gateway,917 F.3d at 270. A "direct action," the Gateway court
stated, applies only when the plaintiff skips suing the tortfeasor and instead sues the tortfeasor's
insurance company in his place. Id at 273. Because the plaintiff had sued the tortfeasor first,
and only later sought recovery fi-om the tortfeasor's insurance company. Gateway's suit did not
constitute a direct action. Id.
       The Gateway court also observed that no "direct action" could take place in the
Commonwealth of Virginia, because Virginia requires that a party obtain ajudgment against a
tortfeasor before bringing suit against her or his insurance company. Id Thus,in Virginia, a
plaintiffcould never meet § 1332(c)'s requirement that a plaintifffile suit against the tortfeasor's
insurance company in lieu ofthe tortfeasor. See id. The Court need not address that alternative
reasoning here.

       ® As the Gateway court discussed. Congress added the "direct action" provision in 1964
to address laws in Louisiana and Wisconsin that allowed plaintiffs to sue their tortfeasor's
insurance company directly, without first obtaining ajudgment against the tortfeasor on her or
his own. Gateway,917 F.3d at 272(citing S. Rep. No. 88-1301, at 1—2(1964)). The laws often
led to federal diversity jurisdiction when the insurer's citizenship differed from that ofthe
tortfeasors. Id. "[A]s a result, what were essentially tort suits between local residents would end
up in federal court." Id. (citing H.R. Rep. No. 88-1229, at 1-2(1964)).
        Congress then amended § 1332(c), adding the current"direct action" provision to ensure
that when a tortfeasor's insurance company stands in the same shoes as the tortfeasor had she or
he been sued,the insurer adopts the citizenship ofthe insured tortfeasor. Id. at 272-73. This
                                                   8
        The present suit is not a direct action under § 1332(c), meaning State Farm does not

adopt Rockwell's citizenship. State Farm,incorporated in Illinois and having its principal place

ofbusiness there, is a citizen of Illinois. See 28 U.S.C. § 1332(c). This lawsuit pits a Virginia

plaintiff against an Illinois defendant, satisfying 28 U.S.C. § 1332(a)'s diversity requirement.

       B,         The Amnunt in Controversy Exceeded $75.000 at the Time of Removal

        At the time ofremoval, Rockwell's Complaint sought $142,972.61 in damages. In his

Response to the Motion to Dismiss and Renewed Motion to Remand,Rockwell agrees to

voluntarily dismiss Count II, thereby reducing the amount in controversy to $42,972.61.^® (ECF

No. 7.) State Farm contends that because the amount in controversy exceeded $75,000 at the

time ofremoval,it properly removed the case. (Reply Mot. Dismiss 3-4,ECF No. 8.) Rockwell

argues that because he now seeks only $42,972.61, the Court should remand the case for failure

to meet the amount in controversy. (ECF No. 7.)

       Contrary to Rockwell's position,the originally-claimed figure of$142,972.61 controls

the analysis,thus satisfying the amount in controversy. The Fourth Circuit has addressed this

issue squarely:

       [I]t is black-letter law that the conditions that create diversityjurisdiction, one well-
       known basis for subject-matter jurisdiction, need not survive through the life of
       litigation. Rather, a court determines the existence of diversity jurisdiction "at the
       time the action is filed," regardless oflater changes in originally crucial facts such
       as the parties' citizenship or the amount in controversy.




new provision ensured that the merits ofstate tort claims would generally be resolved by state
courts. Id. at 273.

          Rockwell states that he "agrees with the Defendant's Motion to Strike Count 11 ofthe
Complaint." (Resp. Mot. Dismiss 1.) Given the parties' agreement and finding it proper to do
so,the Court will grant the Motion to Dismiss Count II.
                                                  9
Porsche CarsN. Am., Inc. v. Porsche.net,302 F.3d 248,255-56(4th Cir. 2002)(quoting

Freeport-McMoRan, Inc. v. KNEnergy, Inc., 498 U.S.426,428(1991)). "[T]he case is not to

be remanded if it was properly removable upon the record as it stood at the time that the petition

for removal was filed." Brown v. E. States Corp., 181 F.2d 26,28-29(4th Cir. 1950)(citing 28

U.S.C. § 1447(c)); see also Hatcher v. Lowe's Home Ctrs., Inc., 718 F. Supp.2d 684,689(E.D.

Va.2010)(noting that allowing parties to defeatjurisdiction through post-removal amendment

could "encourage future litigants to wrongly influence proceedings and needlessly open the door

to forum orjudge shopping").

       It follows that"a post-removal event—such as amending a complaint in order to reduce

the amount in controversy below the jurisdictional limit—does not deprive a federal court of

diversity jurisdiction." Hatcher,718 F. Supp.2d at 687;'^ see also St. Paul Mercury Indem. Co.

V. Red Cab Co.,303 U.S. 283,292(1938)("And though, as here,the plaintiff after removal, by




          Hatcher is directly on point. In Hatcher,a court in the Eastem District of Virginia
applied the principles set forth in Porsche and Brown to conclude that amendment to a
Complaint that reduces the amount in controversy after removal does not divest the federal
court's jurisdiction. Hatcher,718 F. Supp. 2d at 687.
        Hatcher involved a state law negligence claim, originally seeking $3,000,000 in
damages. Id. After the defendant removed the action based on diversity jurisdiction, the
plaintiff amended the complaint to reduce the amount sought to $74,500, and sought remand. Id
Although the defendant agreed to the remand,the district court denied the remand motion,
reljdng on Porsche and Brown. Id. at 687("[A]s a general rule,the amount in controversy in an
action that is removed because of diversity ofcitizenship should be measured *at both the time of
commencement[ofthe action in state court] and the time ofremoval.'"(quoting Sayers v. Sears
Co.,732 F. Supp.654,656(W.D. Va. 1990)).

          The Hatcher court noted that some courts have been willing to consider post-removal
stipulations that reduce the amount in controversy when the plaintiffs claims were ambiguous.
Id at 688 (citing Gehbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883(5th Cir. 2000)). That
exception did not apply in Hatcher because the plaintiffs original damages claim was an
unambiguous,trip-and-fall negligence claim alleging a specific dollar amount. Id. Like
Hatcher,this case presented the Court with an unambiguous claim for $142,972.61.
(Compl. 3-4.)

                                               10
stipulation, by affidavit, or by amendment ofhis pleadings, reduces the claim below the requisite

amount,this does not deprive the district court ofjurisdiction.")-'^ Indeed, as early as 1938,the

Supreme Court recognized that "[i]fthe plaintiff could, no matter how bona fide Pier or] his

original claim in state court, reduce the amount of Pier or] his demand to defeat federal

jurisdiction[,] the defendant's supposed statutory right ofremoval would be subject to the

plaintiffs caprice." St Paul Mercury Indent. Co. v. Red Cab Co.,303 U.S. 283,294(1938).

       In sum,the Court evaluates removal based on the claims ofRockwell's Complaint at the

time State Farm filed its petition for removal. At that time, Rockwell's Complaint

unambiguously alleged two causes of action and sought $142,972.61 in damages. (Compl. 3-4,

ECF No. 1-1.) Because the amount in controversy exceeded $75,000 and Rockwell's subsequent

amendment does not divest this Court ofjurisdiction. State Farm properly removed the case.

                                         IV. Conclusion

       State Farm timely removed this matter pursuant to 28 U.S.C. § 1332(a), and did so

properly asserting diversity jurisdiction. 28 U.S.C.§ 1332(a)(1). The parties are diverse:

Rockwell is a resident of Virginia, State Farm is a resident ofIllinois, and 28 U.S.C.

§ 1332(c)(l)'s "direct action" provision does not apply here. At the time ofremoval—^the legally

relevant time—^the amount in controversy exceeded $75,000. This Court hasjurisdiction to

preside over the matter.




         28 U.S.C. § 1446(c)(2) validates the Court's conclusion that post-removal amendment
does not defeatjurisdiction: "Ifremoval ofa civil action is sought on Ae basis ofthe jurisdiction
conferred by section 1332(a),then the sum demanded in good faith at the initialpleading shall
be deemed to be the amount in controversy." 28 U.S.C.§ 1446(c)(2)(emphasis added).
                                                11
       For the foregoing reasons,the Court will deny the Motion to Remand(EOF No.5), and

grant the Motion to Dismiss Count II,(ECF No. 3). An appropriate order shall issue.




                                                                M.H£
Filed nun pro tunc as of June 28, 2019                     United StatlsplSiiict Judge
Date: August 26, 2019
Richmond, Virginia




                                             12
